Exhibit 10.1

 

July 7, 2006

BY MESSENGER

David Frerichs
18802 Via San Marco
Irvine CA 92603

Re:          Separation Agreement

Dear David:

The following are the terms of our Separation Agreement.

1.             Separation Date:  Your employment with SRS Labs will terminate on
July 12, 2006 (“Date of Termination”) and you need not report to the office next
week as previously planned. On your Date of Termination, you will be paid all
regular base salary and accrued vacation due through July 12, 2006.

2.             Unemployment Benefits:  The Company will not contest your
eligibility for unemployment compensation.

3.             Return of Company Property: You should arrange with David Walker
to gather up and return all Company property in your possession or under your
control by July 12, 2006. This includes but is not limited to all keys, credit
cards, originals and copies of documents, and all office, computer, or telephone
equipment.

4.             Separation Benefits: In consideration for your signing and
fulfilling your obligations under this agreement, the Company will provide the
following severance benefits once this agreement takes effect:

A.            The Company will pay a lump sum of US$125,000.00 minus appropriate
withholding and payroll deductions computed on an annual withholding schedule.

B.            The Company will reimburse you for the documented monthly premiums
you pay to continue your current coverage for yourself and your family under the
Company’s current group medical, dental, and vision plans for the same six month
period set forth in Section 4A above, provided you make a timely election to
continue such coverage under COBRA immediately after July 12, 2006. All such
coverage will be subject of course to the terms and conditions of the medical
plan documents.

C.            Thirty Seven Thousand Five Hundred (37,500) of the stock options
previously granted to you will become vested upon your Date of Termination, and
will be exercisable for a period of ninety (90)


--------------------------------------------------------------------------------




days thereafter in accordance with the Company’s stock option plans and your
stock option agreements.

D.            Your eligibility for all other compensation and benefits from your
employment will terminate on your Date of Termination.

5.             Cooperation:  You and the Company agree to cooperate in assuring
a smooth and orderly transition as you separate from employment. During the
period you are receiving separation pay and benefits, you agree to make yourself
reasonably available for limited periods of time to answer questions and provide
information about your work for the Company. You and the management of the
Company will refrain from making any disparaging comments about the other or
from interfering in any way with the other’s business or future employment. In
responding to inquiries about you from prospective employers, the Company will
disclose your dates of employment, title, final rate of pay, and the fact that
you separated from employment with the Company by mutual agreement, provided you
refer all such inquiries to David Walker.

6.             Final Settlement:  Since these benefits go beyond what you are
entitled to under the Company’s policies, you agree that this severance
agreement constitutes a full and final settlement of any and all claims, known
or unknown, of any kind that you or your dependents may have to date against the
Company or any of its parent or affiliated companies and their officers,
directors, shareholders, employees, insurors, agents, successors, or assigns,
and you agree to dismiss and never to bring any legal or administrative action
based on any such claim. This includes but is not limited to claims arising from
your hiring, employment, compensation, or termination, or arising under equal
employment laws such as Title VII of the Civil Rights Act of 1964, the Americans
with Disabilities Act, or the California Fair Employment and Housing Act.

You also agree that this release includes all claims, know or unknown, and you
waive the protection of any statute that might otherwise limit your waiver of
unknown claims, such as Section 1542 of the California Civil Code, which reads
as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release which,
if known by him or her must have materially affected his or her settlement with
the debtor.

7.             Confidentiality:  You agree to keep this agreement, including the
fact and amount of pay and benefits, strictly confidential to the fullest extent
allowed by law, but you may disclose it to your attorney or accountant.

8.             Trade Secrets:  During your employment, you were entrusted with
access to highly confidential trade secrets of the Company concerning its
customers, bids, prospects, finances, business plans, personnel, and other
areas. You agree to


--------------------------------------------------------------------------------




keep all such information confidential and not to use or disclose it for any
purpose after your termination. The Confidentiality, Non-Competition, and
Compliance Agreement you signed on November 17, 2005, shall remain in full force
and effect by its terms.

9.             Voluntary Agreement:  You acknowledge that you are entering into
this agreement freely and voluntarily, with a full understanding of its terms
including the release of all claims. You should consult with your attorney if
you so desire before signing this agreement.

10.           Complete Agreement:   Once signed by you, this letter will become
a legally binding contract. You agree that this letter sets forth all of the
terms of your agreement with the Company, and supersedes all other agreements
and understandings, whether oral, written or implied, including but not limited
to your offer letter dated September 30, 2005, except that any other agreements
you have signed with the Company concerning confidential information or
assignment of inventions shall remain in effect.

11.           No Admission:  You acknowledge that this is not an admission of
wrongdoing by you or the Company, and shall not be used as evidence of guilt. If
you elect not to sign this letter, you will still receive your final salary and
accrued vacation on July 12, 2006, but this letter will become null and void.

To confirm that you agree to these terms, please sign and date the enclosed copy
of this letter, and return it to me in the enclosed envelope so that we can
provide you with your severance benefits.

Please call David Walker if you have any questions or comments. I wish you the
best in your future endeavors.

Very truly yours,

 

 

 

Tom Yuen

Chief Executive Officer

 

 

I agree to the terms stated in this letter.

 

 

 

  Dated:

David J. Frerichs

 


--------------------------------------------------------------------------------